Citation Nr: 1510063	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  13-10 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for kidney stones.

2.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for hepatitis.

3.  Entitlement to service connection for hepatitis.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for a skin disorder, previously adjudicated as "vertigo" but clarified as a claim for "vitiligo" and/or knots.

7.  Entitlement to service connection for prostatitis.

8.  Entitlement to service connection for a low back disorder.

9.  Entitlement to service connection for a bilateral knee disorder.

10.  Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran had active military service from April 1960 to June 1963 and from August 1963 to July 1966, including service in the Republic of Vietnam from October 1965 to July 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In March 2014, the Veteran testified at an in-person hearing before the undersigned at the local RO.  A transcript of the Board hearing has been associated with the claims file.

The Board recognizes that, following the March 2013 statement of the case, additional VA treatment records were downloaded to Virtual VA in July 2013.  These records, however, are not pertinent to the issues adjudicated herein.  Additionally, the Veteran submitted VA treatment records directly to the Board in April 2014.  Because the Veteran submitted this evidence after a Substantive Appeal received on or after February 2, 2013, it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  See Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154.  In light of the above, the Board finds that a remand for AOJ consideration is not necessary in this case under 38 C.F.R. § 20.1304 (2014). 

The issues of entitlement to service connection for hepatitis and for a skin disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In March 2014, after the appeal was perfected and certified to the Board but prior to the promulgation of a decision on the issue, the Veteran withdrew the issues of whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for kidney stones and entitlement to service connection for prostatitis, a low back disorder, a bilateral knee disorder, and a left ankle disorder.

2.  In an unappealed July 1987 rating decision, which became final, the Veteran's claim for service connection for hepatitis was denied

3.  Evidence submitted since July 1987 is not cumulative or redundant and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for hepatitis; combined with VA assistance and considering the other evidence of record, this evidence raises a reasonable possibility of substantiating the claim.

4.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1111 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

5.  The criteria for entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1111 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for kidney stones have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 
38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of the issue of prostatitis have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

3.  The criteria for withdrawal of the issue of a low back disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014). 

4.  The criteria for withdrawal of the issue of a bilateral knee disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014). 

5.  The criteria for withdrawal of the issue of a left ankle disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

6.  The July 1987 rating decision is final as to the claim for service connection for hepatitis.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2014).

7.  New and material evidence has been presented to reopen the claim of entitlement to service connection for hepatitis.  38 U.S.C.A. §§ 5108 (West 2014); 38 C.F.R. 
§ 3.156 (2014).

8.  Symptoms of bilateral hearing loss were not continuous since discharge or manifest to a compensable degree within one year of discharge; the Veteran's current bilateral hearing loss is unrelated to noise-exposure in service.

9.  Symptoms of tinnitus were not continuous since discharge or manifest to a compensable degree within one year of discharge; the Veteran's current tinnitus is unrelated to noise-exposure in service.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Issues on Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.

In the present case, the Veteran withdrew his appeal of the issues of whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for kidney stones and entitlement to service connection for prostatitis, a low back disorder, a bilateral knee disorder, and a left ankle disorder at the March 2014 Board hearing.  See March 2014 Board Transcript, p. 2.

The Veteran has withdrawn his appeal for these issues and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appellate issues of whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for kidney stones and entitlement to service connection for prostatitis, a low back disorder, a bilateral knee disorder, and a left ankle disorder, and they are hereby dismissed.

II.  VA's Duties to Notify and Assist

To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the issue of whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for hepatitis.  Given the favorable nature of the Board's decision herein, any error in notice or assistance is harmless.  Furthermore, as will be discussed below, the reopened claim must be remanded for additional development before it may be decided on the merits.

With regard to the issues of entitlement to service connection for bilateral hearing loss and tinnitus, VA has a duty to inform a claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  Additionally, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including veteran status, existence of a disability, a connection between service and the disability, the degree of disability, and effective date of the disability.  Here, an adequate notice letter was provided to the Veteran in September 2009.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, service treatment records, VA treatment records, and private treatment records have been obtained and considered, and the Veteran has not otherwise adequately identified any additional outstanding records that have not been requested or obtained that would contain potentially relevant information.

The Veteran also submitted lay statements and oral testimony during the March 2014 Board hearing in support of his claim.  It is acknowledged that there is a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim and a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).  In this case, information was solicited regarding the nature and etiology of the Veteran's bilateral hearing loss and tinnitus.  He described his history of exposure to loud noises in the artillery unit and why he felt his hearing loss and tinnitus were related to service.  See Board Hearing Transcript, p. 3, 9.  Accordingly, consistent with Procopio and Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) have been complied with.

Additionally, the Veteran was provided with a VA examination and opinion in January 2010.  The examiner reviewed the claims file, interviewed the Veteran, and conducted an audiological examination.  Furthermore, the VA examiner provided a succinct but complete medical rationale as to why hearing loss and tinnitus are less than likely due to noise in service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining an adequate VA examination or opinion with respect to this issue has been met.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (finding that when the VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate).  

VA has satisfied its duty to inform and assist the Veteran in this case, and any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board adjudication of his claims for hearing loss and tinnitus at this time.

III.  New and Material Evidence to Reopen Claim for Hepatitis

In this case, the Veteran's claim for service connection for hepatitis was disallowed in a July 1987 rating decision on the basis that the Veteran did not have any current disability related to hepatitis.  Specifically, it was explained that "[h]epatitis was acute and transitory subsiding without res[iduals]."  The RO stated that the May 1987 VA examination report indicated that no symptoms of hepatitis had recurred, that there was no hepatosplenomegaly, and that liver function tests were normal.

Following the July 1987 rating decision, the Veteran did not appeal this decision within one year, nor was any new and material evidence submitted within one year under 38 C.F.R. § 3.156(b).  Accordingly, the July 1987 rating decision became final, and the question before the Board at this juncture is whether new and material evidence has been submitted since the July 1987 rating decision to reopen the claim.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

After carefully reviewing the record, the Board finds that new and material evidence has indeed been submitted since the claim was last denied in July 1987. Most significantly, the Veteran testified that he was diagnosed with two growths on his liver and demonstrates some blood anemia.  See March 2014 Board Hearing Tr., p. 2-3.  Additionally, a March 2014 VA treatment record also indicates some abnormalities with the liver:  it identifies a liver cyst and notes that there is hepatic steatosis, which was described as some degree of fatty liver.  Furthermore, January 2014 bloodwork indicates that his iron is low.  As the credibility of this evidence must be presumed for new-and-material purposes, the Board finds that it bears directly on the missing element of a current disability that may be related to hepatitis, the reason why the claim was last denied.

When the Board considers this evidence, combined with VA's duty to assist and considering the other evidence of record, the evidence raises a reasonable possibility of substantiating the claim.  The new evidence, therefore, is deemed both "new" and "material" and is sufficient to reopen his claim for entitlement to service connection for hepatitis.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).



(CONTINUED ON THE NEXT PAGE)

IV.  Bilateral Hearing Loss and Tinnitus

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2002); 38 C.F.R. 3.303(a) (2014).

Establishing entitlement to service connection for a disability on a direct basis generally requires evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In some cases, service connection may also be established under 38 C.F.R. 
§ 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the U.S. Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Because the Veteran is diagnosed with bilateral "sensorineural" hearing loss and tinnitus, both of which may be considered an "organic disease of the nervous system," the Board will consider whether service connection is warranted based upon continuity of symptomatology.  See also Fountain v. Macdonald, ___Vet. App. ___, WL 510609 (Feb. 9, 2015) (finding tinnitus to be a chronic disease subject to applicable presumptions of 38 C.F.R. 
§ 3.303(b) as to claims of chronicity).

With regard to the first element of service connection, the Veteran was diagnosed with bilateral hearing loss for VA purposes and tinnitus in the January 2010 VA examination.  See 38 C.F.R. § 3.385 (for compensation purposes, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater or where the auditory thresholds for at least three of these frequencies are 26 dB or greater or when speech recognition scores are less than 94 percent).   Furthermore, with respect to the second element, the Veteran competently and credibly reported that he was exposed to noise in the military, including from gunfire and artillery.  See Board Hearing Tr., p. 3, 9.    

However, the Board finds that there is no credible evidence of continuity of symptoms since service.  In this regard, it has not been shown that symptoms of bilateral hearing loss and tinnitus started in service and continued thereafter or that hearing loss or tinnitus manifested to a compensable degree within one year of discharge.  Here, the record does not reflect that the Veteran has specifically alleged a continuity of tinnitus symptomatology since service.  Rather, the Veteran reported during the January 2010 VA examination that his hearing loss and tinnitus both started in 1988.  He later testified at the Board hearing that he experienced ringing in his ears in Vietnam but that it went away "after the noise [went] away."  Board Hearing Tr., p. 9.  He also testified that he did not realize that he lost some of his hearing until "recently."  Id., p. 10.  This is consistent with his Report of Medical History upon separation from service in July 1966, in which he specifically denied having ever had ear trouble or hearing loss.  Thus, the Veteran did not report actual symptoms of recurrent tinnitus and bilateral hearing loss until many years after service.  

In light of the above, continuity of symptomatology has not here been established.  Moreover, for the same reasons, it cannot be said that either disability manifested to a compensable degree within one year thereafter.  Therefore, the Board finds that the Veteran's bilateral sensorineural hearing loss and tinnitus, which may be considered organic diseases of the nervous system, are not subject to service connection notwithstanding the application of 38 C.F.R. §§ 3.307 and 3.309.

Nor does the evidence otherwise establish a nexus between active duty service and current complaints.  In this case, the Veteran underwent a VA audiological examination in January 2010 to ascertain the likely etiology of his bilateral hearing loss and tinnitus.  The examiner noted the Veteran's report of exposure to heavy artillery in service and no exposure to loud noise outside of military service.  However, the VA examiner concluded that "[h]earing loss and tinnitus are less then likely due to noise in the service."  The examiner explained that "[t]his is based on reported date of onset as well as no significant hearing loss while in the service."   The Board accords great probative weight to this VA opinion as such is predicated on an interview and examination of the Veteran and an accurate factual history.  Moreover, the opinion contains a clear conclusion with a reasoned medical explanation.  In this regard, the Board notes that normal in-service hearing test results do not preclude a veteran from establishing entitlement to service connection, but a VA examiner is not prohibited from finding audiometric results at separation to be etiologically relevant.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  

Unfortunately, there is no other competent nexus evidence of record that establishes a link between the Veteran's current disabilities and noise exposure in service.  The Veteran, as a lay person, has not demonstrated that he possesses the knowledge and expertise to provide an opinion as to the question of medical causation in order to competently address whether his hearing loss and tinnitus are related to service.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer).  Here, interpreting audiometric changes and determining the cause of hearing loss and/or tinnitus require expertise and are questions outside of the realm of knowledge of a layperson using his/her senses. Therefore, although competent to report symptoms of ringing of the ears and diminished hearing, the Veteran is not competent to offer an opinion regarding whether his current bilateral hearing loss and tinnitus are related to military service.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  It simply cannot be said that the evidence rises to the level of equipoise with respect to this element.  Accordingly, the third element needed to establish service connection, a nexus between active duty service and current complaints, has not been satisfied.

Based on the foregoing, the Board finds that service connection is not warranted for bilateral hearing loss and tinnitus.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, they must be denied.


ORDER

The appeal of the issue of whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for kidney stones is dismissed.

The appeal of the issue of entitlement to service connection for prostatitis is dismissed.

The appeal of the issue of entitlement to service connection for a low back disorder is dismissed.

The appeal of the issue of entitlement to service connection for a bilateral knee disorder is dismissed.

The appeal of the issue of entitlement to service connection for a left ankle disorder is dismissed.

New and material evidence having been submitted, the claim for service connection for hepatitis is reopened, and the claim is granted to this extent only.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

I.  Skin Disorder Claimed as Vitiligo and Knots, Previously Referred to as Vertigo

With regard to the remanded claim of entitlement to service connection for a skin disorder, claimed as vitiligo, the Board notes that the Veteran's application mistakenly used the word "vertigo" instead of "vitiligo" and the entire appeal was processed under this incorrect diagnosis; the initial typographical error was perpetuated throughout the remainder of the appeal.  In fact, the Veteran's representative even incorrectly referred to the issue at the hearing on one occasion as "vertigo, the skin condition" and clearly described it as affecting the Veteran's "front," "face," and "on the left hand side."  See Board Hearing Tr., p. 4.  Then, later in the hearing, the issue was clarified as "vitiligo" and his "skin problem" was further discussed.  Id., p. 11.  He also described "getting these knots on my skin kind of now."  Id., p. 12.  Given that the Veteran is a layperson and is not familiar with medical terminology, the Board finds that the Veteran's description of his disability provided at the March 2014 hearing testimony is sufficient to clarify that his original claim, which has been perfected for appeal, is actually one for a skin disorder.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86 (2009) ("A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.") (citing Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009)).  Accordingly, the Board will modify the issue on appeal pursuant to Brokowski to expressly contemplate a skin disorder described as vitiligo and knots.

After reviewing the evidence, the Board finds that a remand is necessary in order to provide the Veteran with a VA examination and opinion regarding his skin complaints.  As an initial matter, the Veteran served in the Republic of Vietnam October 1965 to July 1966 and is presumed to have been exposed to herbicides.  Additionally, he reported having had "boils" at his separation Report of Medical History in July 1966.  This, coupled with Veteran's hearing testimony that his skin problems began shortly after service and now are manifested by knots, is sufficient to satisfy the low threshold set forth in McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) that his current complaints "may" be related to service.

II.  Hepatitis

Having found that the Veteran's claim for hepatitis is reopened, the Board finds that a remand of this issue is also necessary to obtain a VA examination and opinion.  VA treatment records currently reflect some current liver abnormalities and low levels of iron, i.e. anemia.  Given his history of hepatitis in service, which was later assessed as "old hep A & B" pursuant to a May 1987 VA examination report, an opinion is necessary to ascertain whether any of these abnormalities are residuals or recurrences of hepatitis and are related to service.

Accordingly, the case is REMANDED for the following actions:

1.  To the extent that the Veteran may have received VA treatment for any of the remanded issues on appeal since July 2013 (that are not duplicates of the VA treatment records from January 2014 to March 2014 submitted by the Veteran), these records must be obtained on remand.

2.  After accomplishing the development requested in steps (1), schedule the appellant for a VA examination to determine the nature and etiology of his claimed hepatitis and any residuals.  The claims file [i.e. both the paper claims file and any relevant records contained in the paperless claims file(s)] must be provided to and reviewed by the examiner.

The examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability or higher) the Veteran has hepatitis or any residuals of hepatitis related to service.  In rendering the opinion, the examiner is directed to discuss the in-service diagnosis and treatment for hepatitis and recent VA treatment records noting low blood iron, a liver cyst, and hepatic steatosis, which was described as some degree of fatty liver.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided. 

3.  Schedule the appellant for a VA examination to determine the nature and etiology of his claimed skin disorder.  The claims file [i.e. both the paper claims file and any relevant records contained in the paperless claims file(s)] must be provided to and reviewed by the examiner.

For all skin disabilities identified, the VA examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, including his in-service exposure to herbicides.  In rendering the opinion, the examiner must specifically discuss (1) the in-service notation of boils on the Veteran's July 1966 Report of Medical History, and (2) his lay statements regarding the onset and duration of symptoms.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided. 

4.  After accomplishing the above, as well as any other development deemed appropriate based on the information obtained on remand, the AOJ should readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The supplemental statement of the case must specifically address the Veteran's claimed skin disorder previously adjudicated as a claim for "vertigo."  The case should then be returned to the Board for further appellate consideration

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


